                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DIEGO MILLER, WARLLEY SOARS, and
 WARLEY SANTIAGO,

         Plaintiffs/Counterclaim Defendants,

                v.                                         Case No. 19-cv-242-JPG-GCS

 PAM TRANSPORT INC. and JAMES
 OLIVER DOTSON,

         Defendants/Counterclaimants/Third-
         Party Plaintiffs,

                v.

 NJ FLOORS INSTALLATION INC.,

         Third-Party Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court for case management purposes. There is no evidence

in the record that service of process has been effected upon third-party defendant NJ Floors

Installation Inc. within 90 days after the filing of the third-party complaint, as prescribed by

Federal Rule of Civil Procedure 4(m). The parties who have appeared in this case having settled

the case and having indicated by email to the Court that dismissal of NJ Floors with prejudice

was appropriate, the Court DISMISSES the third-party complaint with prejudice and

DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: March 24, 2020


                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE
